     Case 1:21-cv-00187-NONE-HBK Document 51 Filed 08/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ALLEN YOCOM,                              Case No. 1:21-cv-00187-NONE-HBK
12                       Petitioner,                    ORDER STRIKING IMPROPER FILING
                                                        FROM RECORD
13           v.
                                                        (Doc. No. 50)
14    KATHLEEN ALLISON,
15                       Respondent.
16

17          Petitioner Michael Allen Yocom, a state prisoner proceeding pro se, has pending a

18   petition for writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). Pending before the

19   Court is Petitioner’s 50 plus page pleading asking the Court to take judicial notice of alleged

20   static rituals in which his body parts are being eaten. (Doc. No. 50). Interspersed between the

21   handwritten pages are correspondence from outside counsel and excerpts from Petitioner’s

22   underlying criminal case file. For the reasons set forth below, the Court strikes Plaintiff’s

23   improper pleading from the record.

24          To date, Petitioner has filed multiple motions seeking duplicative forms of relief. (See

25   e.g. Doc. Nos. 6, 8, 14, 18, 20, 27, 31, 32, 33, 34, 40, 42). For example, Petitioner moved for an

26   evidentiary hearing five times, all of which have been denied as premature. (Doc. Nos. 8, 20, 33,

27   40, 42). On May 26, 2021 and June 8, 2021, the Court warned the Petitioner if he persists in

28   filing further repetitive motions, he may be subject to sanctions. (Doc. No. 40, 44). On July 12,
     Case 1:21-cv-00187-NONE-HBK Document 51 Filed 08/19/21 Page 2 of 2


 1   2021, the Court ordered Petitioner to show cause why sanctions should not be imposed on him for

 2   his repeated frivolous and repetitive filings. (Doc. No. 47). Petitioner did not respond to the

 3   order to show cause and the time for doing so has passed. Instead, Petitioner filed a letter

 4   addressed to the Clerk of Court, which was stricken from the record as an improper filing. (Doc.

 5   Nos. 48, 49). Despite the warnings the Court has given Petitioner, he perpetuates his actions by

 6   recently filing the above referenced pleading. (Doc. No. 50). The claims in his current pleading

 7   are fantastic and delusional that warrant no response from the Court. For example, Petitioner

 8   claims that public officials are extracting parts of his body from him and others. (Id. at

 9   22). Plaintiff’s filings amount to an abuse of the judicial process and burden this Court’s already

10   overtaxed docket. Plaintiff’s latest motion is defective in form and substance. For all these

11   reasons, it will be stricken from the Court’s docket. The Court permitted Petitioner an

12   opportunity to file a free-standing reply to Respondent’s Answer to Petition but also warned

13   Petitioner that such future filings will be stricken from the record as a sanction for his repetitive

14   and frivolous filings. (See Doc. No. 47). The Court also advised Petitioner that if he did not file

15   a free-standing reply the Court would deem the reply incorporated in his earlier motion (Doc. No.

16   46) his reply to Respondent’s Answer to Petition. (Id. at 3, ¶ 4).

17            Accordingly, it is ORDERED:

18            1.      The Clerk shall strike Petitioner’s request for judicial notice from the record.

19   (Doc. No. 50).

20            2.      The Court deems the reply incorporated in Petitioner earlier motion (Doc. No. 46)
21   his reply to Respondent’s Answer to Petition and deems this matter ripe for review on the record

22   before the Court.

23

24
     Dated:        August 19, 2021
25                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         2
